Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  September 24, 2014                                                                   Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                       Michael F. Cavanagh
  148444(54)                                                                           Stephen J. Markman
                                                                                           Mary Beth Kelly
                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                  Bridget M. McCormack
            Plaintiff-Appellee,                                                           David F. Viviano,
                                                                                                        Justices
                                                              SC: 148444
  v                                                           COA: 312308
                                                              Oakland CC: 2012-240981-FH
  RICHARD LEE HARTWICK,
             Defendant-Appellant.
  _____________________________________/

           On order of the Chief Justice, the motion of plaintiff-appellee to extend the time to
  file its brief and appendix on appeal is GRANTED. The brief and appendix submitted on
  September 12, 2014, are accepted for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                             September 24, 2014